Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fill In this information to identify the casq: (pad

' United States Bankruptcy Court for the:

New York
(Slate)

{ Case number tranowny: Chapter Ol Check if this is an
amended filing

Easter District of

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/20

If more space is needed, attach 2 separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number {if known). For more information, a separate document, instructions for Bankruptcy Forms for Nor-individuats, is available.

4. Debtor's name SNL BALDWIN REALTY, LLC

2. All other names debtor used

 

in the last $ years

 

 

laclude any assumed names,

 

trade names, and doing business
as names

 

3. Debtor's federal Employer 2 6.2 7 78 7 8 4

 

 

 

 

 

 

 

identification Number (EIN) Oo
4. Debtor's address Principal place of business Mailing address, if different from principai place

of business

821 Atlantic Avenue

Number Street Number Street
P.O. Box

Baldwin NY 171510

City State ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business

County

 

Number Street

 

 

City State ZIP Code

5. Debtor's website (URL)

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debtor SNL BALDWIN REALTY, LLC
hime

6. Type of debtor

7. Describe debtor's business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

A debtor who is a "small business
debtor” must check the first sub-
box. A debtor as defined in

§ 1182(1) who elects to proceed
under subchapter V of chapter (tf
(whether or not the debtor is a
“small business debtor”) must
check the second sub-box.

Official Form 201

_ ©) Chapter 12.

Case RUMDESF iW known)

{4 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
CO Partnership (excluding LLP)
Cl otner. Specify:

 

A. Gheok one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
(4 Single Asset Real Estate {as defined in 11 U.S.C. § 101(51B))
C] Railroad (as defined in 14 U.S.C. § 101(44))

CQ) Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 74 U.S.C. § 101(6))

C) Clearing Bank (as defined in 11 U.S.C. § 781(3))

(Cl None of the above

B. Ghack aif that apply:

(Ci Tax-exempt entity (as described in 26 U.S.C. § 501)

OQ) investment company, including hedge fund or pooled investment vehicte (as defined in 18 U.S.C.
§ 80a-3)

©) investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

Cc. ictal (North American au | Clasfaton Sym 4-<igt vode that best describes debtor. See

 

Check one:

O Chapter 7
Cl chapter 9
CY Chapter 11. Check aff that apply.

C) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
aggregate noncontingent liquidated debts (excluding dabts owed to insiders or
affiliates) are less than $2,725,625. If this sub-box is selected, altach the most
recent balance sheet, statement of operations, cash-flow statement, and federal
income tax return of if any of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(6).

C) The debtor is a debtor as defined in 11 U.S.C. § 1162(1), its aggregate
nancontingent fiquidated debts (excluding debts owed to insiders or affiliates) are
less than $7,500,000, and it chooses to proceed under Subchapter V of
Chapter 11. if this sub-box és selected, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return, or if
any of these documents do not exist, follow the procedure in 11 U.S.C.

§ 1116(1}(8).

Cl A pian is being filed with this petition.

QO Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

QO] The debtor is required to file pariodic reports (for example, 10K and 10) with the
Securities and Exchange Commission according to § t3 or 15(d)} of the Securities
Exchange Act of 1934. File the Aflachment fo Voluntary Petition for Non-Individuals Filing
for Bankrupicy under Chapter 11 (Official Form 201A) with this form,

C] The debtor is a shell company a defined in the Securities Exchange Act of 1934 Rule
12b-2.

Voluntary Petition for Non-Individuels Filing for Bankruptcy page 2
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debtor SNL BALDWIN REALTY, LLC Gase number {fino

9. Were prior bankruptcy cases [7 No

 

 

 

 

 

 

filed by or against the debtor _
within the last 8 years? CD Yes. District When Case number
MM? OD/YYYY
If more than 2 cases, attach a
District When Case number
—= MMs DDI YYYY
10. Are any bankruptcy cases {a No
pending or being filed by a
business partner or an Ch Yes. Debior Relationship
affillate of the debtor? District When
List all cases. ff more than 1, MM / DD /YYYY
attach a separate fist, Case number, if known

 

 

11. Why Is the case filedin this Check ail that apply:

a (2 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or far a longer part of such 780 days than in any other
district.

_ OLA bankruptcy case canceming debtor's affllate, general partner, or partnership is pending in this dltrict.

12, Does the debtor own orhave [Jno

possession of any real C Yes. Answer betow for each property that needs immediate attention. Attach additional sheets if needed.
property or personal property .

nt es immediate Why does the property need immediate attention? (Chack aff thet apply.)

a on

QI It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

C) it needs te be physicafly secured or protected from the weather,

CO itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securilies-related
assets or other options).

2 other

 

 

Where is the property? .
Number Slreet

 

 

 

City State ZiP Code

is the property Insured?

CO) No
CD Yes. tnsurance agency

 

Contact name

 

Phone

 

 

= Statistical and administrative information

 

Official Form 201 Voluntary Petition for Non-Individuais Filing for Bankruptcy page 3
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debtor

Case number (tlxews

 

SNL BALDWIN REALTY, LLC

 

43. Debtor’s estimation of
available funds

44. Estimated number of
creditors

1s, Estimated assets

46. Estimated liabilities

Check one: |

Kd Funds will be available for distribution to unsecured creditors.
DD After any administfative expensos are paid, no funds will be available for distribution to unsecured creditors.

 

 

(2 1.49 ©) 4,000-5,000 C2] 25,001-50,000

OQ s0-99 ) §,001-10,000 C1 50,001-100,000

Q) 100-199 C2 10,001-25,000 Q More than 100,000

Cl 200.999

CQ) s0-$50,000 C) 31,000,001-$10 million C1 $500,000,001-$1 biition

OC) $59,001-$100,000 C2 $10,000,007-$50 mittion (2 $1,000,000,001-$10 billion
C1 $100,001-$500,c00 (3 550,000,001-$200 million @ $t0,000,000,001-$50 billion
(4 $500,001-S1 million C3 3100,000,001-$500 mititon (3 More than $50 bition

OQ) $0-$50,000 OQ 34,000,001-$70 million C2 $600,000,001-$1 bition

(2 $50,001-$100,000: - (Q1 :19,000,001-$50 milllon C) $1,600,000,001-$16 billion
@ $100,001-$500,0c0. CQ) s80,000,001-$100 milion CI $10,000,000,001-$50 billion

CD $500,001-81 milticin: C2) 4100,000,001-$500 million 2 More than $50 billion

E Request for Rellof, Declaration, and Signaturos

WARNING — Baniouptcy fraud is a serious crime. Making a fritse statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18U.S.5. §§ 452, 1341, 1519, and 2574.

17, Declaration and signature of
authorized representative of
debtor

Official Form 201

The debtor requests ratief in accordance wilh the chapter of tile 11, United States Code, specified in this
petilion.

have been aulhorized ta file th’s petition on behalf of the debtor.
| have examined the infarmatior: in this patilion and have a reasoneble belief that the information is true and

correct.

i declare under penaily of perjury that the foregcing is true and correct.

Louis Primavera

 

Signsitre of authorizes iepresentathe of debtor
Title Managing Member

 

 

|

Voluntary Petition for Non-Individuals Filing for Gankruptey page 4
Case 0-20-/so40-laS VOC 1l Filed LLliQ/iz20

 

 

entered Li/O//2O0 Oi saiczo

 

 

 

 

 

 

 

 

 

 

Debtor aM BALDWIN REALTY, LLC Case number gracur
48. Signature of attorney x hod LS Date [o / 6 / 2020)
Signature of atlomey foSdebtor wu ‘70D 7YYYY
Michael G. Mc Auliffe
Printed name
Law Office of Michael G, Mc Auliffe
Fim name
68 Scuth Servica Road, Suite 100
Number Streat
Melville NY 11747
City, State ZIP Code
(516) 927-8413 mgmlaw@optoniine.net
Contact phone Emall address
NY
Bar number State

 

Official Form 201

Voluntary Petition for Non-Individuals Fiting for Bankruptcy

page 5
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www. yeb.uscourts. gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): SNL BALDWIN REALTY, LLC CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning
Related Cases, to the petitioner's best knowledge, information and belief:

INOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 54i{a).]

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
O THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE PENDING: (YES/NO): [if closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, ete.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

« SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART I (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B —- PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

« SCHEDULE A/B: ASSETS —- REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY); REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

 

Zz. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE PENDING: (YES/NO): [if closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

« SCHEDULE A/B: PROPERTY “OFFICIAL FORM 106A/B - INDIVIDUAL” PART I (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B - PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B" OF
RELATED CASES:

e SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B - PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 
Case o-20-/ss40-laS DOC Ll Filed Li/Of/20O Entered 11/07/20 OY s0iZo
[OVER]

DISCLOSURE OF RELATED CASES (cont*d)
CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE PENDING: (YES/NO): [{/ closed] Date of Closing:
CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.
MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):
SCHEDULE A/B: PROPERTY “OFFICIAL FORM 106A/8 - INDIVIDUAL” PART 1 (REAL PROPERTY):

REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B - PART t* WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

SCHEDULE A/B: ASSETS - REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR'S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN

SCHEDULE “A/B” OF RELATED CASES:

 

 

 

NOTE: Pursuant to 11 U.S.C. § 169(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors, Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'’S ATTORNEY, AS APPLICABLE:

Iam admitted to practice in the Eastern District of New York (Y/N): Y

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as
indicated elsewhere on this form.

AbL WS

Signature of Debtor’s Attorney_/ Signature of Pro-se Debtor/Petitioner

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Email Address

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address must be reporied to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fill in this information to identify the case:
Debtorname SNL Baldwin RealtyLLC
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW j O Check if this is an

YORK

 

Case number (if known): amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders 12/15

A list of creditors holding the 20 largest unsecured claims must be fiied in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor

among the holders of the 20 largest unsecured claims.

 

 

 

iName of creditorand ~~ —_* Name, telephone number ! Nature of clalm “| Indiczte if claim” | Amount of ctaim
complete maiting address, and email address of 1 (for example, trade: 1 [s centingent, i If the claim is fully unsecured, fill in onty unsecured claim amount If
: Including zip code creditor contact ‘debts, bank loans, | unliquidated, or ; claim Is parfletly secured, fill in total claim amount and deduction for
fl : professional services, { disputed j vatue of callateral or setoff to calculate unsecured claim. .
and goverment ‘ Total claim, if : Deduction forvalue | Unsecured claim
ee oe) | ___..;Partiallysecured i ofcollateralorsetoff!
-NONE- ' |
=Jie
Official form 204 Chapter 11 or Chapler 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2016 Bes! Casa, LLC - www.bestcasa.com Bes! Case Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fill In ths Information to Identify the rE | Ee ||| |

Deblorname SNL Baldwin Realty LLC
United States Bankruptcy Cour forthe: EASTERN DISTRICT DF NEW ¥C"K

Case number {if known) OO Check if this i
2 is is an
amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors ins

An individual who is authorized ta act on behalf of a non-Individual debte: such as a corporation or partnership, must sign and submit this
form for the schedules of assets and flabilitles, any other dog ument that “¢ quires a declaration that is not included in the document, and any
amendments of those documents. This form must state the iedividual'’s ¢esition or relationship to the debtor, the identity of the document,

andthe date. Bankruptcy Rules 1008 and 9011,

WARNING -- Bankruptcy fraud is a serious crime. Making a f2lse statemr rt, conceating property, or obtaining money or property by fraud in
connection with a bankrupicy case can result in flnes up to $500,000 or ir-srisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,

1519, and 3577.

a Declaration and signature

Fam the president, another officer, or an authorized agent a° the corpor: tian; a mamber or an aulhorized agent of the partnership: or another
individual serving as a representative of the deblor in [his cr se.

| have examined Ihe information in the documents checked 3elow and | hve a reasonable belief that the information is rue and correct:

Schedule A/B: Assets—Real and Personal Property (Official For 206A/B)
Schedule D: Creditors Who Have Claims Secured thy Property :C ficial Form 2060)
Schedule E/F; Creditors Who Have Unsecured Cla.ms (Oificial F wm 206E/F)
Schedule G: Executory Contracts and Unexpired Luases (Officia Farm 2066)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-ingividues (Officral | cm 206Sum)

Amended Schedule :
Chapter 17 or Chapler 9 Gases: List of Creditors Veho Have ihe +0 Larges! Unsecured Claims and Are Not insiders (Official Form 204)

OPO REN

Other document thal requires a dectaration

  
 
 

I declare under penalty of perjury thai the foregoing is rue and foyéct.

Execuled on i t- b-L.O x = i

dividva signing on behalf of debtor

Louis Pimavera
Printedimame

Maneg ag Memb 3:
Position or relations 1-1 lo deblar

Officiat Form 202 Declaration Wider Penalty: of Perjury for Non-ladividual Debtors

Sotware Ceayrignt ich 7824-2016 Hest Casa LLC - waw bestease com Best Case fimenst;
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

 

Fill in this information to identify the case:

Debtor name : SNL Baldwin Realty LLC

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW O) Check if this is an
YORK

 

Case number (if known): amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and

Are Not Insiders 125

A list of creditors holding the 20 largest unsecured claims must be filed ina Chapter 11 or Chapter 9 case. include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, 2s defined in 17 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor

among the holders of the 20 largest unsecured claims.

 

 

 

;Name of credilorand — _; Name, telephone number | Nature of claim ~ | indicete if claim | Amount of claim
' complete mailing address, . and emall addrass of (for example, trade Is centingent, | Mf the claim is fully unsecured, fill in only unsecured claim amount. If
{Including zip code creditor contact debts, bank loans, unliqnidated, ar | claim is partially secured, fill in total claim amount and deduction for
professional services, disputed value of collateral or setoff to calculate unsecured claim. _
and government Total clalm, if i Deduction for value | Unsecured claim —
ae . | ' contracts) ans _....} Partially secured of collateral or setoff | ae
Nassau County 821 Atlantic Unknown - : $800, 000.00 ° Unknown
Treasurer Avenue, Baldwin,
One West Street NY 11510
Mineola, NY 11501
Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1
Hest Case Bankruptcy

Scftware Copyright (¢) 1996-2016 Bast Case, LLC - ww.besicase com
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Sum imm (aiceldri sisi recom laCcsal ihm Uh emers [ois Hl |) =a

Debtorname SNL Baldwin Realty LLC
United States Bankruptcy Court for the: EASTERN DISTRICT DF NEW YOFK

Case number (if known)

 

 

Ci Check if this is an
amanded filing
Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15
Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206/\/B)
1a. Real property:
Copy line 88 from Schedule AM... scscsssssesesescroesressssssoesseensseassnsseseesstsssceserssevecessressessveuesayesutavsossreuneetseesauneneases $ __ 800,000.00
1b. Total personal property: 0.00
Copy line 914 from Schedule AB... ccccccscccscsscsssceccosscocsncscncssasecsecssqe scuseesestevsstustussissssissapssactsastuvesenerossessusenses $ .
1c. Total of all property:
Copy line 92 from Schedule A/B.uceccccccscccsscscssssssesncssesce cosceescessessnesscesousaratssasssntssmssssstessssuavansersessessesesseeseteserses 3 800,000.00
Summary of Liabilities
2. Sthedule D: Creditors Who Have Claims Secured by Property (Official Farm 206D)
Capy the total dollar amount listed in Column A, Amount of claim, from lire 3 of Schedule Dac... -.-occsecosecesocees 3 444,848.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 06E/F)
3a, Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line Sa of Schedule E/F...cccso. scsssssssssesssrsssssssssssssssssarsestseey-yscarssananen $ 0.00
3b. Total amount of claims of nonpriority amount of unsecured clairis: $ 0.00
+ A

Copy the total of the amount of claims from Part 2 from line 5b of Schedule EVE... ..ccccccccsseccessescsssssssssssessseece

4. Total Wabilithes 0... aseecccecescessessesseesnssuesecssssersncseceussssusvesusssssaey _sartusdecuss seseyeqsuecevarverteavasnaneevieecaessunesaee
Lines 2 + 3a + 3b
Official Form 206Sum Summary of Asse's and Liabili:ies for Non-Individuals

Software Copyright (c) 1996-2016 Besi Case, LLC - www.besicase.com

444,848.00

page 1
Gest Caso Bankrupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fit? in this Information to identify the casq@: as |

Deblorname SNL Baldwin Realty LLC
United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (if known} J Check if this is an
eck if this is
amended filing

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1248

Disclose all property, real and personal, which the debtor owns or in whicn the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 7 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims, See the inst-uctions to understand the terms used in this form.

f Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

 

@ No. Go to Part 2.

O Yes Filll in the information beiow.

All cash or cash equivalents owned or controlled by the debtor Current value of

debtor's interest

Deposits and Prepayments
6. Does tne debtor have any deposits or prepayments?

Hi No. Go to Part 3.
CD Yes Fill in the information betow.

aie Accounts receivable
10. Does the debtor have any accounts receivable?

No. Go to Part 4.
CO Yes Fill in the information below.

investments
13. Does the debtor own any investments?

MI No. Go to Part 5.
D Yes Fill in the information below.

Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

HI No. Go to Part 6.
CO Yes Fill in the infarmation below.

| Farming and fishing-related assets (other than ¢'tled motor vehicles and tand)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicies and land)?

Mi No. Go to Part 7.

Official Form 2064/6 Schedule A/B Assets - R2al and Personal Property page 1

Software Copyright (¢} 1996-2016 Besl Case, LLC - www.bostesse.com Bes! Case Bankrupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debtor SNL Baldwin Realty LLC Case number (know
Name

[J Yes Fill in the information balow.

    

[it tee Office furniture, fixtures, and equipment; and collectibles _ _
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectiblas?

Hi No. Go to Part 8.
D Yes Fill in the information below.

Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

No. Goto Part 9.
OO Yes Filt in the information below.

 

Real property

54. Does the debtor own or lease any real property?

OCONod. Go to Part t0.
8 Yes Fill in the information below.

55. Any buitding, other improved real estate, or land which the dabtor owns or In which the debtor has an interest

Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's Interest
Include street address or other debtor's interest (Where availabie)

description such as Assessor in property

Parcel Number (APN), and type

of property (for example,

acreage, factory, warahouse,
apartment or office building, if

available.
= 821 Atlantic Avenue,
Baldwin, NY 11510 Fee simple _ 00 _____ $800,000.00
56. Total of Part 9. $800,000.00

 

Add the current value on lines 55.1 through 55,6 and entries from any additional sheets.
Gapy the total to line 88.

57. Is a depreciation schedule avaliable for any of the property listed in Part 9?
HNo
O Yes

58. Has any of the property listed in Part 3 been appraised by a professional within the last year?
HNo
O Yes

[caetiae intangibles and intellectual property

59. Does tire debtor have any Interests in intangibles or intellectual property?

 

No. Go to Part 11.
D Yes Fill in the information below.

   

as La All other assets
70. Does the debtor own any other assets that have not yet been reported on this form? _
inciude all interests in executory contracts and unexpired leases not previously reported on this form.

 

Official Form 2064/8 Schedule A/B Assets - Real and Personal Property page 2
Software Copyright fc) 1996-2016 Beat Case, LLC - www. basicass.com Best Case Sarivupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

 

Debtor SNL BaldwinRealtyLLC Case number (if Anown)
Name

3 No. Go to Part 12.
0 Yes Fill in the information below.

Official Form 206A/38 Schedule A/B Assets - Real and Personal! Property page 3
Software Copyright (c) 1996-2016 Bast Case, LLC - ww,bastcass.com Best Case Bankruptoy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

 

     

 

 

 

 

 

 

Debtor SNL BaldwinRealtyLLC _ Case number {ir known)
Name
In Part 12 copy all of the ae from the = Parts o of the form 7
Type of property : be . odo cy: Gurrent value of: ee
mone ‘personal property.” ah
80. Cash, cash equivatents, and financial assets. $0.00
Copy fine 5, Part 7 cece eee ee
81. Deposits and prepayments. Capy tine 9, Part 2. 80,00
82, Accounts receivable. Copy fine 12, Part 3. oo _ $0.00_
83. Investments. Copy fine 17, Part 4. $0.00
84. Inventory. Copy line 23, Part 5. _. $0.00
85. Farming and fishing-related assets. Copy line 33, Part 6. _ $0.00
88. Office furniture, fixtures, and equipment; and collectibles. 00
Copy line 43, Part 7. $0.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. _. $0.00
88. Real property. Copy dine 56, Part 9......... “ > _.- -._._, 800,000.00 |
89. Intangibles and intellectual property. Copy line 66, Part 10. $0,000.
$0. Ail other assets. Copy line 78, Part 11. +. 80.00.
91, Total. Add lines 80 through 80 for each column "$0, GO |+91b. $800,000.00
RR tah eee
92. Total of all property on Schedule A/B. Add lines 91a+916=92 _ na... 9800,000.00 :
Official Form 208A/B Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c} 1996-2016 Bast Case, LLC - www.besteass.com Best Case Banirupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fill in this information to identify the case:

 

Debtorname SNL Baldwin Realty LLC

‘ United States Bankruptcy Court for the: _EASTERN DISTRICT OF NEW YORK

. Case number (if known)
0 Check if this is an

amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate ag possible.
1. Do any creditors have claims secured by debtor's property?
(1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

12/15

I Yes. Fill in all of the information below.
List Creditors Who Have Secured Claims

 

 

2 List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured ae so
claim, list the creditor separately for each claim Amount of claim Value of collateral
that supports this
Do not deduct the value claim
of collateral
2.1 Kenneth Schneider Describe debtor's property that is subject to a llen $444,848.00 $800,000.00
Crediter's Name 821 Atlantic Avenue, Baldwin, NY 11510
clo Sharova Law Firm
147 Prince Street, 4th FI
Brooklyn, NY 11201
Creditors mailing address Describe the lien
First Mortgage ae
Is the creditor an Insider or related party?
| oe ee a No
Creditors emall address, if known OO ves
Is anyone else able on this claim?
Date debt was incurred One
2008 I Yes, Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
‘Do multiple creditors have an As of the petition filing date, the claim is:
Interest in the same proparty? Check all that apply
CI No O Contingent
I ves. Specify each creditor, O Unliquidated
including this creditor and its relative @ disputed
priority.
1. Kenneth Schneider
2. Nassau County
_Treasurer_
_2.2 ‘Nassau County Treasurer _—_Describe debtor's property that Is subject to a lien Unknown —_ $800,000.00.

Creditors Name

One West Street
Mineola, NY 11501

Creditors maling addrass

821 Atlantic Avenue, Baldwin, NY 11510

Describe the lien
Real Estate Taxes _

Js the creditor an Insider or related party?

Hino
Creditor’s email address, if known O ves

Is anyone else liable on this clalm?
Date debt was incurred |_| No

Last 4 digits of account number

Do multiple creditors have an

intorest In the same property?

Official Form 206D
Software Copyright (c} 1996-2016 Best Case, LLG - www.bastcase.com

OF Yes, Fill out Schedule H: Codebtors (Official Form 206H)}

As of the petition filing date, the claim Is:
Check all that apply

Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 2
Best Case Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debtor SNL Baldwin Realty LLC Case number (if know)
‘me ee Lt
ONoe O Contingent
I ves. Specify each creditor, 0 untiquidated
including this creditor and its relative DO Disputed
priority.

Specifiedonline 2.1

 

List In alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attomeys for secured creditors.

If no others need to notified for the debts Ilsted in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Name and address On which line In Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity
Matthew S. Seldner
100 Quentin Roosevelt Bvd Line_2.1_
Suite 401
Garden City, NY 11530
Official Farm 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fill In thls information to identify the re oe S| |

Debtorname SNL Baldwin Realty LLC
United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (if known) O Check if this is an
CK WINS |

amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 425

Be as complete and accurate ag possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/S: Assots - Real anc
Personal Properiy (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes an the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part inctuded in this form.

List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims? (See 11 U5 C. § 507).

No. Go to Part 2.
DO Yes. Go to line 2.

List All Creditors with NONPRIORITY Unsecured Claims =. Je ee
3. List In alphabetical order all of the creditors with nonpriority unsecured claims, the deblor has more than 6 creditors with nonpriority unsecured claims, fill

_ oul and attach the Additional Page of Part 2.

31 Nonpdority creditor's name and malling address As of the petition fillng date, the claim Is: Check aff that apply.
QO Contingent
C1 Uniiquidated
Date ordates debt wasincurred __ oO Disputed

Last 4 digits of account numbe
8 7 Basis for the claim:

Is the claim subject to offset? CNo CO ves

List Others to Be Notified About Unsecured Claims

4, List in alphabetical order any others who must be notifled for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and aliomeys for unsecured creditors.

if no others need to be notified for the debts listed jn Parts 1 and 2. do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and malting address On which line In Parti or Part 2 is the Last 4 digits of
related creditor {If any} Usted? account number, if
any

Total Amounts of the Priority and Nonpriority Unsecured Claims

§. Acid the amounts of priority and nonpriority unsecured claims.
Total of claim amounts

5a, Total claims from Part 1 5a.
5b. Total claims from Part 2 5b. +
5c, Total of Parts 1 and Zz
Lines Ga + 5b = 5c. 5c.
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 1

Soflwire Copyright {c} 1996-2016 Best Case, LLC - www. bastease.com $2348 Bast Case Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fill In this information to identify the ee

 

Debtorname SNL Baldwin Realty LLC

; United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

‘Case number (if known) 5 eneceiie
eck if this is an

amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 428

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

0 No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

@ Yes. Fill in ail of the information below even if the contacts of leases are fisted on Schedufe A/8: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with
whom the debtor has an executory contract or unexpired
lease

2.1, State what the contract or Lease of the Debter's

lease is for and the nature of _ real property
the debtor's interest

State the term remaining

White Glove Custom Coll.
List the contract number of any 821 Atlantic Avenue
government contract Baldwin, NY 11510
Official Form 206G Schedule G; Executory Contracts and Unexpired Leases Page 7 of 1

Software Copyright (c) 1996-2016 Best Case, LLC - wew.besicase.com Best Casa Bankrupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Fill in this Information to Identify the cas¢: Pls il

Debtorname SNL Baldwin Realty LLC
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

Case number (if known) Cheek if this i
eck if this is an

amended filing

Official Form 206H
Schedule H: Your Codebtors 1245

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

.

11 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
M ves
2. In Column 4, list as codebtors all of the people ar entities who are also liable for any debts listed by the debtor In the schedules of

creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor te whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

Column 1; Codebtor Column 2: Creditor
Name Mailing Address Name Check ail schedules
ihat apply:
2.1. Michelle Gunder 265 Venice Way, Unit 1204 Kenneth Schneider MD 24
Myrtle Beach, SC 29577 Cer
OG
Official Form 206H Schedule H:- Your Codebtors Page 1 of 1

Soltwate Copyright (c) 1996-2016 Bast Case, LLC - www besicase.com Bast Case Bankrupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

FItl in this Information to Identify the oH (=|

Debtorname SNL Baldwin Realty LLC
United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

Case number (if known) CO) Check if this i
eck if this is an

amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy O46

The debtor must answer every question. if more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number {if known).

Income

1. Gross revenue from business

C1 None.
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and
exclusions)
For prior year: Ht Operating a business $48,510.00
From 1/04/2019 to 12/31/2019 a
O Otter
For year before that: f Operating a ousiness $85,621.00
From 1/01/2018 to 12/31/2018 re
21 Other

2. Non-business revenue
Include revenue regardless of whether that revenve is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenve listed in line +.

HE None.

Description of sources of revenue Gross revanue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy _

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements-—to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than 36,425. (This amount may be adjusted on 4/01/19
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

Hi None.
Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check aif that apply
Official Form 207 Statement of Financial Affairs for Non-Individuats Fillng for Bankruptcy page 4

Soltwara Copyngnt (c} 1998-2016 Besl Case, LLC - www.bestcase.cam Best Case Bartkrupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debior SNL Baldwin Realty LLC Case number qin

4. Payments or other transfers of property made within 1 year before filing this case that benefited any Insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider untess the aggregate value of all property transferred to or for the benefit of the insider Is tess than $6,425. (This amount
may be adjusted on 4/01/19 and every 3 years after that with respect to cagas filed on or after the date of adjustment.) Do not include any payments
listed in line 3. insiders include officers, directors, and anyone in control of a corporate debtor and their retatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affillates; and any managing agent of the debtor. 11 U.S.C. § 107(31).

@ None.

Insider’s name and address Dates Total amount of value §Reasone for payment or transfer
Relationship to debtor

§. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year befora filing thia case, including property repossessed by a creditor, sold at
4 forectosure sale, transferred by a dead in lieu of forectosure, or retumed to the seller. Do not include property listed In line 6.
H None
Creditor’s name and address Describe of the Property Date Value of property

6. Setofis
List any creditor, including a bank or financial institution, that within 90 days bafore fillng this case set off or otherwise took anything from an account

of (he debtor without permission or refused te make a payment at the debtor's direction from an account of the debtor because the debtor owed a
dabt.

Creditor's name and address Description of the action creditor took Date action was Amount
taken

Legal Actions or Assignments ce

 

 

7, Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the lagal actlons, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved

in any capacity—within 1 year before filing this case.

OJ None.
Case title Nature of case Court or agency's name and Status of case
Case number address
7.1. Kenneth Schneider v. SNL Action to Nassau County Supreme @ Pending
Baldwin Realty, LLC, White foreclose a Court OC on appeal
Glove Custom Collision, LLC, mortgage 100 Supreme Court Drive Ci Concluded
Michelle Gunder, Louis Prima Mineola, NY 11501 nem
Vera a/k/a Louls Primavera
6t7007/2019 ae ee a -

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a

vecaiver, custodian, or other court-appointed officer within 1 year before filing this case.
Ml None

Certain Gifts and Charitable Contributions . a

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before fiting this case unless the aggregate value of
the gifts to that recipient Is leas than $1,000

 

@ None
Recipient's name and address Description of the glifis or contributions Dates given Value
Official Form 207 Statement of Financial Affairs for Non-individuals Fillng for Bankruptcy page 2

Software Copyright (c) 1996-2016 Bast Caso, LLC - www.bestcase.com Best Case Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debdior SNL Baldwin Realty LLC. . Case number (i#inown) a
Certain Losses
10. Ail losses from fire, theft, or other casualty within 1 year before filing this case.
@ None
Description of the property lost and Amount of payments recelved for the loss Dates of loss Vatue of property

the loss occurred lost
laaid if you have received payments lo cover the loss, for

exempte, from Insurance, government compensation, or
tort Habttity, fist the total recalved.

List unpaid claims on Official Form 106A/B (Schedule
A/®: Assets — Real and Personal Property).

(EEIEEEE Certain Payments or Transfers Co -

 

11, Payments related to bankruptcy .
List any payrnents of money or other transfers of property made by the debtor or person acting on behalf af tha dabter within 1 year before tha filing

of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankrupicy
relief, or filing a bankruptcy case.

Ci None,

Who was paid or who received if not money, describe any property transferred Dates Totat amount cr
the transfer? value
Address
11.1. Law Office of Michael G. Mc
Auliffe
68 South Service Road, Suite
100 November
Melville, NY 11747 Attomey Fees 4, 2020 $15,000.00

Email or website address

Who made the payment, if not debtor?

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-sattled trust or similar device.
Do not include transfers already fisted on this statement.

BB None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any cthar means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Hl None.
Who received transfer? Description of property transfarred or Date transfer Total amount or
Address payments received or debts peid in exchange was made value

(eae Previous Locations ee ——

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Wl Does not apply

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3
Software Copyright (c) 1996-2016 Best Casa, LLC - waw.besicase.com Bent Casa Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

 

Debior SNL Baldwin Realty LLC Case number fi mown
Address Dates of occupancy
From-To

 

Health Care Bankruptcies __

 

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
= diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug eatment, or obstetric care?

Wl No. Goto Part 9.
Os Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services ff debtor provides meals
the debtor provides and housing, number of
patients In debtor's care

 

Personally Identifiable Information _ ee .
16. Does the debtor collect and retain personally Identifiable information of customers?

B No,

O Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403{b}, or other pension or
profit-sharing pian made available by the debtor as an employee benefit?

Hl Ne. Go to Part 10.
O Yes. Does the debtor serve as plan administrator?

 

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units ==

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held In the debtor's name, or for the debtor's benafit, closed, sold,

moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,

cooperatives, associations, and other financial institutions.

@ None

Financial Institution name and Last 4 digits of Type of account or Date account was Last balance

Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

i None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to It have it?
Address

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building In

which the debtor doas business.

@ None
Facility name and address Names of anyone with Description of the contents Do you still
access to it have It?
Official Form 207 Statement of Financial Affaire for Non-Individuale Filing for Bankruptcy page 4
Bert Case Benkrupicy

Softwara Copyrigh! {c) 1996-2016 Bosi Case, LLC - www.bestcase.com
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debtor SNL Baldwin Realty LLC Case number (if known)

Property the Debtor Holds or Controls That the Debtor Does Net Own

21. Property held for another . .
List any property that the debtor holds or controls that another entity owns. include any property borrowed from, being stored for, or held in trust. Do

not list leased or rented property.

Hf None

Priavee Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the

medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, thal -he debtor now owns, operates, or ulilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardiess of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceed:ng under any environmental law? Include settlements and orders.

HE No.

Cl Yes. Provide details below.

Case title Court or agency na-ne and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be fable or potentially liable under or in violation of an
environmental law?

M No.

O Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24, Has the debter notified any governmental unit of any release of hazar:tous material?

@ No.

O Yes. Provide details below,

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

Details Abaut the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner. member, or ctherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

i None

Business name address Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

Dates business existed

26. Books, records, and financial statements
26a, List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

0 None
Name and address Date of service
From-To
Official Form 207 Statement of Financial Affairs for Non Individuals Filing for Bankruptcy page §

Software Copyright (c}) 1996-2016 Bost Caso, LLC - www.bestcaso.com Bost Case Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Debter SNL Baldwin Realty LLC Case number irxnown)

Date of service
From-To

2012 - present

Name and address

262.1. Covati & Janhsen
12 Walnut Street
Port Jefferson, NY 11777

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

i None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

@ None

$f any books of account and records are

Name and address
unavailable, explain why

26d, List all financial institutions, creditors, and other parties, ncluding mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

@ None
Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

HH No

CsYes. Give the details about the two most recent inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28, List the debtor’s officers, directors, managing members, general partriers, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of interest, if
Interest any
Louis Primavera 3530 Long Beach Road, Unit 65 Managing Member 100%

Oceanside, NY 11572

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor whe no longer hold these positions?

M@ No
Ol Yes. Identify below.

40. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,

loans, credits on loans, stock redemptions, and options exercised?

@ No
Yes. Identify below.
Name and address of reciplent Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

Official Form 207 Statement of Financtat Affaire for Nor Individuals Filing for Bankruptey page 6

Soltwaro Copynghi (c} 1996-2016 Best Case, LLC - weew.besicase.com Best Case Bankrupicy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Deblor SNL Bakiwin Realty LLC SL Case number iow

 

EXGS—M Signatureand Dectaration = ee — - a

WARNING — Bankruptcy fraud is a serious crime. Making 2! false statement, concealing property, or obtaining monay or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C, §§ 152, 1341, 1519, and 3571, ‘

i have examined the information in this Statemant of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct. i

!
i declare under penalty of gegury that Ihe foregoing is true end correct.
ji-w-F §

 

   
 
 

 

|e Louis Pimavera
ingion behalf of the debtor Printed name

Position or relationship to dablor Managing Member

Ara additional pages to Statement of Financial Affairs for Nah-individuals: Filing for Bankruptcy (Official Form 207) attached?
MNo
0 Yes

Official Form 207 Stetament of Financial Afteirs for Non-individuals Filing for Bankruptcy page?
Software Copyright (c} 1996-2016 Beat Case, LLC - wwew.besicase.com i Gest Case Bankruptcy
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

United States Banxruptey Court
Eastern District if New York

Inte SNL Baldwin Realty LLC Case No.
Puhe or{s) Chapter it

LIST OF EQU rFY SECURITY HOLBERS
Following is the list of the Debtor's equity security halders whict is prepared ‘1 accordance with cule 1007(0)(3) for filing in this Chupter 11 Case

Name and last known address or place of — Security Class N:mber of Securities Kind of Interest

business of holder
Louis Primavera 100% ownership interest
3530 Long Beach Road
Unit 65

Oceanside, NY 14572

:
I
DECLARATION UNDER PENALTY OF PERIY RY ON BEHALF OF CORPORATION OR PARTNERSHIP

i. the Managing Member of the corporation nijmed as the debtor in this case, declare under penalty of perjury that |

have read the foregoing List of Equity Security Holedbrs and the: it is true and correct to the best of my information and
|

belief. |
t

a

Date }}-G-2.0 Signatur :

Louis Pimavera

i
Penal: for making a flee statement of conceahiag properts: Fine Cup tb $300,000 or ir:sprisonment for upto 5 years er both,
F 4 i Ploss
HSC. $8 08 and 3571.

Sheet | af 1 ia List of Equity Security | lolers
fest Case Banstcpisy

Sofware Copynght (6) 805-2016 Bost Case LLC - sev bustcasa com
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

B2030 (Form 2030) (12/15)

United States Bankruptcy Court

Eastern District Cf New York

In re

SNL BALDWIN REALTY, LLC Case No.

Debtor Chapter 11

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Banxr. P. 2016(5), I certify that | am the attorney for the above
named debtor(s} and that compensation paid to me within one year before the filing of the petition in
bankruptcy, or agreed to be paid to me, for services rende-ed or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, ] have agreed to accept... 0.0... 0606 cece cece eee ees _ $15,000.00
Prior to the filing of this statement I have received. .....-........---0 eee $ 15,000.00
Balance Due... . 0c ce cee nee be eaten cde $0.00
2. The source of the compensation paid to me was:
Debtor U Other (specify)
3. The source of compensation to be paid to me is:
[] Debtor OO Other (specify)
4, R] | have not agreed to share the above-disclosed ccmpensation with any other person unless they are

members and associates of my law firm.

O i have agreed to share the above-cisclosed compensation with a other person or persons who are not
members or associates of my law firm. A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

5. Inreturn for the above-disclosed fee, | have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor’ s financial situation, and rendzring advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statzments of affairs and plan which may be required;

c. Representation of the debtor at the meeting of creditcers and confirmation hearing, and any adjourned
hearings thereof;
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

B2030 (Form 2030) (12/15)
d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e, [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION

i certify that the foregoing is 2 complete statement of any it Of arrangement for payment to
me for lation of the debtor(s) in this bankrupt in
(6 [s | dato
e /

Dat Signature of Attorney
Law Office of Michael G. Mc Auliffe
Name of law firm

 

 

 

 
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

UNITED STA BANKRUPTCY COURT
EASTERN ees OF NEW YORK

”

In Re:

SNL BALDWIN REALTY, LLC, Chapter 11

\
L.
| Case No.
|
FE
Debtor(s) ;

i i

|
VERIFICATION OF CREDITOR MATRIN/LIST OF CREDITORS

|
|
The undersigned debtor(s) or attomey for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her

knowledge.

Dated:

fa.

Debtor

 

 

Joint Debtor

Abt US

Attomey for Debtor .

USBC-44 Rev. E15
Case o-2U0-/so4o0-laS Vocl Fileaqll/O/iz0 Entered Li/OsicO OY salczo

Kenneth Schneider

c/o Sharova Law Firm

147 Prince Street, 4th Fl
Brooklyn, NY 11201

Matthew S. Seidner

100 Quentin Roosevelt Byvd
Suite 401

Garden City, NY 11530

Nassau County Treasurer
One West Street
Mineola, NY 11501

White Glove Custom Coll.
821 Atlantic Avenue
Baldwin, NY 11510
